R-646




                                        Auarrr~   II.   -AS
PRICE      DANDZI.
)\-sxaa-    **~~ssAL

                                             July 26, 1947


             Hon. John Steele                      Opinion No. V-318
             County Attorney
             Lubbock County                        Re:        Applicability   to homesteads
             Lubbock, Texas                                   of the five cent state ad va-
                                                              lootem tax provided by pro-
                                                              posed Constitutional Amend-
                                                              ment.

             Dew Sir:

                      In your letter of July 7,1947, you requested  a ruling from
             this Daprrtmont  as to ‘whether or not the five cent tax provided
             in the St&e Conatitutioaal unoadment    providing for l college build-
             ing plur, which will be rubmitted to the people in August, will be
             rpplicrble to homesteads.”

                        Sections 17 and 10, will be added to Article VII of the Con-
             rtitutien of the State of Texas if the prepoaed amendment is adopt-
             ed. Section 17 levies a maximum state ad vrlorem tax of Two(Z$)
             Cents on the One Hundred ($100) Dollars valuation for the purpose
             of c r er tb g l special fuud fm the paymsnt of Confederhe and other
             pensions.     This levy is in lieu of and for the aune purposes as the
             maximum rate of Sewen(7$) Cents presently levied by Section 51 of
             Article’ III, as amended.       In addition Section 17 levies a state ad
             valorem tax of Five (SC) Cents on the One Hundred ($100) Dollars
             valuation and further provides for a reduction of the maximum
             state tax on property from the Thirty-five         (35C) Cents on the One
             Hundred ($lQQ) Dollars        valuation now permittad’by     Article VIII,
             Section 9, to Thirty (3d#) Cents on the One Hundred ($100) Dol-,
             lar a valuation.    The Five (SC) Cent levy is for the purpose of c’re-
             ating s special fund for the purpose of acquiring,         constructing,   and
             initially equipping buildings or other permanent improvements              at
             designated     state institutions   of higher learning.

                         Article   XVI, Section 50 of the Constitution              of the State
              of Texas    reads,   in part, as follows:

                         “The homestead      of a family        shall be, and is here-




                        The first clause of Article VIII, Section             l-r    of the Cmati-
              tution of the State of Texas reads as follows:
     Hon. John Steele   - Page   2                          Opinion   No. V-318
98


               “Three Thousand Dollars ($3,000)    of the assessed
          taxable value of all residence homesteads    as now de-
          fined by law shall be exempt from all taxation for all
                                                               -
          State purposes;  . . .I

               As a result of these provisions   it is well settled in Texas
     that the homestead   is exempt from all taxation for all state pur-
     poses in the amount of Three Thousand ($3,000)        Dollars  of its
     assessed   taxable value and is subject to taxation for all state pur-
     poses only in so far as its assessed   taxable value exceeds Three
     Thousand ($3,000)    Dollars.

                The Five (5$) Cents tax levied by the proposed amend-
     ment is a state ad valorem tax levied for enumerated educational
     purposes.     At every stage in our history the people of Texas have
     considered     educational problems     and provided for educational fa-
     cilities.  In the early days of the Republic, President Lamar’s
     famous message        urged the granting of lands ‘to provide for lit-
     erary institutions     commensurate     with our destinies” and in now
     familiar   sentences annunciated the fundamental proposition           that
     “a cultivated mind is the guardian genius of Democracy,             and when
     guided and controlled      by virtue, the noblest attribute of man.       It
     is the only dictator that free men acknowledge,           and the only se-
     curity free men desire.”       Every State Constitution since 1845 has
     carried the provision      that ‘*a general diffusion of knowledge /;s7
     . . . essential   to the preservation    of the liberties   and rights o-e
     people . . .” That the Five (5$) Cent ad valorem tax proposed to
     be levied by Section 17 is a tax levied for a state purpose is too
     clear to require discussion.

                Therefore,   in effect, your question is reduced to wheth-
     er an adoption of Sections 17 and 18 could in any way affect or re-
     peal the constitutional    exemption for homesteads       which, by virtue
     of Article VIII, Section l-a, exists      for Three Thousand ($3,000)
     Dollars   of the homestead’s     assessed    taxable value.

                It is a fundamental rule that in arriving at the correct
     meaning of a constitutional       provision,  the whole instrument   must
     be considered;      and one part will not be allowed to defeat another
     if, by any reasonable      construction,   the two can be made to stand
     together.    1 Cooley, Constitutional     Limitations,  (8th Ed.) pp. 128,
     129, and authorities     cited therein; 9 Tex. Jur., pp. 436, 437, and
     authorities    cited therein.   Another phase of the same rule is that
     repeal of prior provisions       may not be accomplished     by implica-
     tion unless the later provision       clearly conflicts with the prior
     provision.

               We are of the opinion that no such conflict exists between
     the provisions  of the proposed amendment and the present provi-
     siona of the Constitution which relate to the homestead    exemption
Hon. John Steele    - Page   3                          Opinion   No. V-316



from    taxation.

           The various exemptions from taxation have long been car-
ried in separate Articles      of the Constitution.   See for example,   in
addition to the homestead       exemption,   the exemption provided for
household goods in Article       VIII, Section 1; the exemption for public
property granted by Article XI, Section 9; and the exemptions          for
farm products and supplies contained in Article VIII, Section 19.
Likewise,    by Article   VIII, Section 2, the Legislature    is empowered
to exempt~from     taxation by general laths certain enumerated-
classes   of property.    These provisions     of the Constitution are
 special provisions;    and, so far as we have been able to ascertain,
it has never been contended that a general provision operating to
levy a general ad valorem        tax en preperty in any way effecta pre-
viously granted exemptions        from taxation.

           Such a cantentien ir c~hrriy ai variaace with the general
rule before stated b the effect that the pnvleimns       lf the Coastitu-
tion must be construed in relati       ti a*cIa rlber and nnnld reealt
in impeeing upon the framer4 of a constItutiona        amendment the
prodigious   task of inoorporoting in the amendment all existing and
related provisions    of the Cumtitution   or. in the alternative,  risk
their repeal.

          Yeu are therefore  advised that the et&e ad valorem     tax
on property of Five (SC) Cents on the One Hundred ($100) Dollars
valuation provided by Section 17 lf the proposed Constitutional
amendment is a tax for state purpwes     and that the first Three
Thousand ($3,000)   Dollars of the lsseesed taxable value lf l resi-
dence homestead   rfll IO exempt from nuch tax.

                                    SUMMARY

            The first Three Thousand ($3,WWO)          Sbollrrs lf
       the rsaessed   tartable value of a residence   homestead
       is exam t from the State ad valorem tax on ropcrty
       lf Five P50 Cents en the One Hundred ($100~F Dollars
       valuation provided in the proposed arnendmegt to Arti-
       cle VII of the Conatitutian lfthe State d Tex8a.        Art.
       VIII, & to I-
                   . ar nd Ar t,XVI,  Sec .SO,  Constitution lf
       TeXU.

                                                YWWB very truly

APPROVED:                               ATTORNEY       GENERAL        OF TEXAS


                                           4”        ~k+---~/).       1
ATTORNEYGENDRAL

MC/lb/d